Exhibit 14.1 Written Consent of all of the members of the Board of Directors of HALBERD CORPORATION. The Undersigned, being all of the members of the Board of Directors (the “Board of Directors”) of Halberd Corporation, a Nevada corporation (the “Corporation”), in lieu of holding a meeting of the Board of Directors, do hereby consent to the taking of the following actions without a meeting and adopt the following resolutions by written consent pursuant to Nevada General Corporation Law of the State of Nevada. Adoption of a Code of Ethics Resolved, that the Board of Directors deems it in the best interests of the Corporation to adopt a Code of Ethics in the form attached hereto as Exhibit A (the “Code of Ethics”); Resolved, that the Chief Executive Officer, Chief Financial Officer, and Executive Vice Presidents (the “Proper Officers”) deliver a copy of the Code of Ethics to each director, officer and key employee of the Corporation for their information and obtain a signed acknowledgment of such delivery from each such person; Resolved, that John C. Maddox, be and hereby is, appointed the Compliance Officer of the Corporation with the duties and responsibilities provided in the Code of Ethics; and Resolved, that the officers of the Corporation are authorized and directed to do or cause to be done any and all such acts and things and to make, execute, acknowledge or verify, deliver and record or file, any and all certificates, notices, statements, consents, instruments, agreements, documents or papers, and to pay such filing fees and expenses, as the officers of the Corporation may deem necessary or desirable in order to implement the reports and actions contemplated in the Code of Ethics approved in the foregoing resolutions, the necessity and desirability of each such certificate, notice, statement, consent or other instrument, agreement, deed, document or paper, payment of money, or other act or thing, to be conclusively evidenced by the execution and delivery thereof by such officer or by his taking such actions; Omnibus Resolved, that each of the Proper Officers be and, each of them acting individually, is authorized, empowered and directed to do or cause to be done, in the name and on behalf of the Corporation, any and all such acts and things, including the engagement of counsel, independent auditors and other service organizations, and to make, execute, acknowledge or verify, deliver and record or file, any and all certificates, notices, statements, consents, instruments, agreements, deeds, documents or papers, and to transfer such funds of the Corporation, as he or she may deem necessary or desirable in order to consummate the transactions approved in the foregoing resolutions, the necessity and desirability of each such certificate, notice, statement, consent or other instrument, agreement, deed, document or paper, payment of money, or other act or thing, to be conclusively evidenced by the execution and delivery thereof by such Proper Officer or by hisor her taking such action; BoD Consent May 28, 2009 relating to: Code of Conduct and Ethics - 1 - Resolved, that any acts of the Corporation, taken prior to the effective date hereof in connection with the transactions contemplated by the foregoing resolutions are approved, ratified and confirmed in all respects as the only authorized acts of the Corporation; and Resolved, that the Secretary of the Corporation is authorized, empowered and directed in the name of and on behalf of the Corporation to certify and furnish copies as may be necessary of this and the foregoing resolutions and any other resolutions of the Corporation and statements as to incumbency of the corporate officers of the Corporation and under the corporate seal, if requested, and any person receiving such a certified copy or statement is and shall be authorized to rely upon the contents thereof. *** In Witness Whereof, the undersigned have executed this Written Consent of all of the members of the Board of Directors of Halberd Corporation as ofMay 28, 2009. /s/ Leland Thomas /s/ Bruce Nyberg Leland Thomas Bruce Nyberg Chairman Director /s/ Mark Lundquist /s/ Michael Burns Mark Lundquist Michael Burns Director Director /s/ John Maddox /s/ Nicholas Cocco John Maddox Nicholas Cocco Director Director /s/ Lizabeth Ardisana Lizabeth Ardisana Director BoD Consent May 28, 2009 relating to: Code of Conduct and Ethics - 2 - Exhibit A CODE OF BUSINESS CONDUCT AND ETHICS OF HALBERD CORPORATION. EFFECTIVE DATE:May 28, 2009 INTRODUCTION Halberd Corporation expects that directors, officers, employees, team members and contract staff members will conduct themselves ethically and properly as a matter or course and comply with the guidelines set forth below. This Code of Business Conduct and Ethics (this "Code") is prepared, in large part, due to the requirements of the Sarbanes-Oxley Act of 2002 and rules of New York Stock Exchange, NASD Stock Market and/or any exchange upon which the Company's stock may be traded and is applicable to Halberd Corporation and all direct and indirect U.S. subsidiaries (hereinafter referred to collectively as the "Company"). Directors, officers and employees of foreign subsidiaries are also expected to act properly and consistent with country-specific guidelines developed for such subsidiaries. This Code exists to provide the Company's directors, officers, employees, team members, contract staff members as well as shareholders, suppliers and members of the general public with an official statement as to how the Company conducts itself internally and in the marketplace and certain standards that the Company shall require of its directors, officers, employees, team members and contract staff members. The Company's Compliance Officer on the Effective Date of this Code is John C.
